United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             December 5, 2001

                                        Before


               Hon. JOEL M. FLAUM, Chief Judge

               Hon. RICHARD A. POSNER, Circuit Judge

               Hon. DIANE P. W OOD, Circuit Judge


UNITED STATES OF AMERICA,                                 ]
                                                          ] Appeal from the United
                      Plaintiff-Appellee,                 ] States District Court for
                                                          ] the Central District of
                                                          ] Illinois.
No. 00-4294           v.                                  ]
                                                          ] No. 99 CR 40088
ROMAN KOSMEL,                                             ]
                                                          ] Joe B. McDade,
                      Defendant-Appellant.                ] Chief Judge.


                                    ORDER

The opinion issued in the above-entitled case on November 29, 2001, is hereby
amended as follows:

       On Page 6, in the first paragraph lines 5 and 6, the following should be deleted.

       engaging in monetary transactions with criminally derived funds.


       On Page 6, in the first paragraph lines 5 and 6, should now read:

       unlawfully hiring aliens, money laundering, and marriage fraud.